Citation Nr: 0904603	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  91-50 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include spinal fractures and herniated discs.

2.  Entitlement to service connection for quadriparesis.

3.  Entitlement to service connection for residuals of facial 
fractures.

4.  Entitlement to service connection for multiple sclerosis.

5.  Entitlement to service connection for anemia.

6.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a whiplash injury to the cervical spine, 
with subluxation of C3-C4.

7.  Entitlement to an initial compensable rating for 
bilateral hearing loss, for the period from November 28, 
1988, to June 5, 2002.

8.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss, from June 6, 2002.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1972 to May 1979.  

He had subsequent service in the Marine Corps Reserve from 
May 1979 to September 1987, including periods of active duty 
for training as follows:  June 5 to 6, 1980; June 16 to 29, 
1980; May 4 to 17, 1981; September 21 to October 4, 1981; 
August 21 to September 3, 1983; August 2 to 18, 1984; May 4 
to 18, 1985; June 21 to July 5, 1986; and from October 13 to 
November 26, 1986.  



Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a December 1990 rating decision, the RO granted service 
connection for residuals of a whiplash injury to the cervical 
spine, with subluxation of C3-C4, and assigned an initial 10 
percent rating, effective November 28, 1988, the date of 
receipt of his original claim.  In addition, the RO granted 
service connection for defective hearing and assigned an 
initial zero percent rating, effective November 28, 1988.

In an April 1991 rating decision, the RO denied service 
connection for several disabilities, including anemia, 
quadriparesis, facial fractures, multiple sclerosis, and a 
back disorder.

In June 1993, at the request of the veteran, the case was 
administratively remanded and held in abeyance in view of a 
pending action before the Board for Correction of Naval 
Records (BCNR).  In August 1995, again at the request of the 
veteran, the case was returned to the RO to provide him with 
an opportunity to review his claims folder.  In August 1996, 
the veteran again requested that his case be remanded to the 
RO pending resolution of his claim before BCNR.  In October 
1996, the Board granted the veteran's request, remanding the 
matter to the RO.  

In July 2000, the case was returned to the Board upon receipt 
of a letter reflecting that the veteran's claim before the 
BCNR had been administratively closed in March 1994 based 
upon his failure to submit additional evidence.  In July 
2001, the case was remanded by the Board for additional 
evidentiary development.  

While the case was in remand status, in a September 2002 
rating decision, the RO increased the rating for the 
veteran's hearing loss to 20 percent, effective June 6, 2002.  
Although an increased rating was granted, the issue remains 
in appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, given the RO's actions, complete adjudication of 
the veteran's claim now requires an analysis during two 
discrete time periods, as set forth above on the cover page 
of this decision.

It is noted that the issues on appeal originally included 
service connection for tonsillitis.  In a May 1995 rating 
decision, however, the RO granted service connection for 
status post tonsillectomy and assigned an initial zero 
percent rating, effective September 22, 1994.  The Board 
finds that the grant of service connection for this 
disability constitutes a full award of the benefit sought on 
appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. 
Cir. 1997).  The veteran did not submit a notice of 
disagreement with the initial disability rating or effective 
date assigned.  Thus, those matters are not before the Board.  
Id.

Representation

The veteran was previously represented in this appeal by the 
Disabled American Veterans, then the Marine Corps League, and 
then The American Legion.  In November 1994, the American 
Legion requested leave to withdraw as the veteran's 
representative, citing a possible threat from the veteran, as 
well as his continued lack of cooperation.  In February 1995, 
the Board granted the American Legion's motion based on a 
showing of good cause.  In May 1995, the veteran appointed 
the Non Commissioned Officers Association and they have 
remained his representative to date.  

Hearing

A review of the record shows that in connection with this 
appeal, the veteran requested and was scheduled for a 
personal hearing before a Veterans Law Judge in Washington, 
DC, to be held in March 1992.  At the request of the veteran, 
his hearing was rescheduled on four subsequent occasions.  In 
June 1993, for the fifth time, the veteran requested 
postponement of his hearing, pending resolution of his claim 
before BCNR and his request was granted.  In a June 2000 
letter, the veteran was advised of his right to a hearing, 
but he did not respond.  In light of this procedural history, 
in its July 2001 remand, the Board found that the veteran's 
hearing request had been withdrawn.  He was advised that he 
was free to request a hearing at any time prior to a final 
adjudication by the Board on his claims.  

In October 2005, shortly after his case was again certified 
to the Board, the veteran requested a personal hearing before 
a Veterans Law Judge.  He claimed that he was unable to 
travel to Washington, DC, in light of his disabilities.  In 
March 2007, the Board remanded the matter to the RO for the 
purpose of affording the veteran a travel Board hearing.  
Pursuant to the Board's remand instructions, in a March 2008 
letter, the veteran was notified of the time and date of the 
hearing by mail.  The veteran, however, failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2008), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Thus, the Board 
will proceed with consideration of this appeal, based on the 
evidence of record.  

Outstanding claims

A review of the record shows that there are several 
outstanding claims which have not yet been adjudicated by the 
RO.  In April 1990, the veteran submitted a claim of service 
connection for liver dysfunction and encephalitis.  In 
September 2002, he appeared to raise claims of service 
connection for hypertension and residuals of a broken left 
femur, as well as increased ratings for service-connected 
sinusitis and residuals of a tonsillectomy.  He also 
requested reopening of his previously denied claim of service 
connection for sinus tachycardia.  These matters are referred 
to the RO for appropriate action.  

Additional evidence

In July 2008, the veteran submitted evidence to VA, 
consisting of an April 2008 Certification of Need noting that 
he required home and community based services.  Pursuant to 
38 C.F.R. § 20.1304 (2008), additional pertinent evidence 
submitted within 90 days following certification and transfer 
of an appeal to the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless the benefit sought on appeal may be allowed 
without such referral, or the claimant expressly waives his 
procedural right to such referral.

In this case, the Board finds that the additional evidence 
submitted by the veteran is not pertinent to the claims 
addressed in this decision.  As set forth in more detail 
below, the Board has considered the veteran's claims of 
service connection for residuals of in-service facial 
fractures, multiple sclerosis, and anemia, and his claim for 
a higher initial rating for hearing loss.  The additional 
evidence submitted by the veteran contains no reference to 
any of these disabilities.  For these reasons, the Board 
finds that the additional evidence recently submitted by the 
veteran is not pertinent and a remand is not necessary.  See 
38 C.F.R. § 20.1304 (2008).  This evidence is referred to the 
RO for appropriate action.  

Remanded issues

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for a back disorder and quadriparesis, and an initial rating 
in excess of 10 percent for a whiplash injury to the cervical 
spine, with subluxation of C3-C4.  These issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence indicates that the veteran 
exhibits no residuals of any in-service facial fracture for 
any period of his claim.

2.  The most probative evidence indicates that the veteran 
does not have multiple sclerosis for any period of his claim.

3.  The most probative evidence indicates that the veteran 
does not have anemia for any period of his claim.

4.  For the period from November 28, 1988, to June 5, 2002, 
repeated audiological evaluation showed that the veteran had, 
at worst,  Level I hearing in the right ear and Level III 
hearing in the left ear.

5.  For the period from June 6, 2002, audiological evaluation 
has shown that the veteran has, at worst, Level III hearing 
in the right ear and Level VIII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of facial fractures 
that were incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Multiple sclerosis was not incurred in active service, 
nor may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Anemia was not incurred in active service, nor may such 
disability be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  The criteria for an initial compensable rating for 
bilateral hearing loss, for the period from November 28, 
1988, to June 5, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (effective from June 10, 
1999).

5.  The criteria for an initial rating in excess of 20 
percent for bilateral hearing loss, from June 6, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (effective from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, including what portion 
of that evidence VA will seek to provide and what portion the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
notification obligations.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

However, once a decision awarding service connection and 
assigning a disability rating and an effective date has been 
made, the section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
been substantiated.  Dingess, 19 Vet. App. at 490.  In such 
cases, where the appellant then files a notice of 
disagreement with the initial rating and/or the effective 
date assigned, he has initiated the appellate process and 
different notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 5104 and 7105.  Id.  

Additionally, the Court has held that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements 
such as the disability rating and effective date.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

After a careful review of the record in this case, the Board 
finds that VA has satisfied its notification duties to the 
veteran to the extent necessary.  In May 2005, the RO sent 
the veteran a letter outlining the evidence necessary to 
substantiate a claim of service connection and for an 
increased rating, including what portion of that evidence VA 
would seek to provide and what portion he was expected to 
provide.  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial decisions on the veteran's 
claims and does not specifically satisfy all of the notice 
requirements of section 5103(a), particularly the additional 
requirements delineated by the Court in Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice or otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the timing issue, since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the initial adjudications of the claims in 
December 1990 and April 1991 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error. See O.G.C. Prec. Op. No. 7-2004.

In any event, the Board notes that after issuing the May 2005 
VCAA letter discussed above, the RO reconsidered the 
veteran's claims, as evidenced by the July 2005 Supplemental 
Statement of the Case in which the RO indicated that it had 
considered all the evidence of record in readjudicating the 
veteran's claims.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).

The Board further acknowledges that the VCAA letter discussed 
above does not specifically address the additional 
requirements delineated by the Court in Dingess/Hartman.  
Again, however, the evidence does not show, nor does the 
veteran contend, that this notification deficiency has 
resulted in prejudice or otherwise affected the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the service connection claims addressed in 
this decision, although the notice provided did not address 
either rating criteria or effective date provisions, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  In any 
event, the Board observes that in March 2008, the RO sent the 
veteran a letter specifically addressing the additional 
elements delineated in the Dingess/Hartman decision.  

With respect to the veteran's hearing loss claim, this matter 
concerns an appeal from an initial rating decision.  
Accordingly, VA's VCAA notice obligations were fully 
satisfied once service connection was granted.  Moreover, 
neither the veteran nor his representative has alleged any 
prejudice from defective VCAA notice regarding the downstream 
elements of effective date or rating assigned.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

The Board further observes that the notification requirements 
of 38 U.S.C.A. of 38 U.S.C. § 5104 and 7105 have been met 
with respect to the veteran's hearing loss claim.  A review 
of the record indicates that the veteran was duly provided 
notice of the decision on appeal, as well as an explanation 
of the procedure for obtaining appellate review of the 
decision.  Following receipt of his notice of disagreement, 
the veteran was appropriately notified of the pertinent 
rating criteria for hearing loss.  See e.g. April 1991 
Statement of the Case.  The RO further discussed the amended 
rating criteria in the July 2005 Supplemental Statement of 
the Case.  Again, the Board notes that neither the veteran 
nor his representative has raised any allegations of 
prejudice regarding any notification deficiencies.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its notification 
duties to the veteran to the extent necessary.  Neither the 
veteran nor his representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran, as well as records 
from the Social Security Administration.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  
As discussed in detail below, the veteran has also been 
afforded several VA medical examinations in connection with 
his claims.  The Board finds that the reports of this 
examination provides the necessary medical opinions for the 
claims addressed in this decision.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
very longstanding matter with no benefit flowing to the 
veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Thus, no further notification or development action is 
necessary on the issues now being decided.  Neither the 
veteran nor his representative has argued otherwise.  




Background

Service medical records corresponding to the veteran's first 
period of active duty show that he claimed to be in good 
health at the time of his October 1971 military enlistment 
medical examination.  Clinical evaluation was normal in all 
pertinent respects, but for a notation of pes planus.  
Audiometric testing revealed that the veteran's right ear 
pure tone thresholds were 10, 10, 15, and 10 decibels at 500, 
1,000, 2,000, and 4,000 hertz, respectively.  Left ear pure 
tone thresholds were 0, 0, 0, and 10 decibels at the same 
tested frequencies.  

In-service medical records show that in June 1973, the 
veteran sought treatment, claiming that he had fallen in the 
bed of a pick-up truck and had landed on the left side of his 
face.  He claimed that the left side of his face felt numb 
and his teeth hurt.  He also reported nose bleeds off and on 
since falling.  Examination showed some bruising on the 
inside of the left cheek behind a molar.  No abnormalities 
pertaining to the nose were identified on examination.  The 
impression was possible bruised jaw/fracture.  No X-ray 
studies were conducted.  The veteran was advised to return to 
the clinic if the condition persisted, but there is no 
indication that he did so.  

In fact, subsequent service medical records are entirely 
negative for pertinent abnormalities of the face, including 
the nose.  For example, when the veteran was examined in 
November 1973 in connection with a possible tonsillectomy, it 
was noted that his nose was clear.  Thereafter, he underwent 
a tonsillectomy in July 1975 for chronic tonsillitis, but no 
abnormalities pertaining to the face or nose were recorded at 
that time.  

When the veteran was seen for an Ear, Nose, and Throat 
consultation in connection with his complaints of hearing 
loss, it was noted that ENT examination was within normal 
limits, but for sensorineural hearing loss.  When the veteran 
was seen in June 1977, October 1978, March 1979 for various 
complaints, the veteran's nose and nasal passages were normal 
and no abnormalities pertaining to any facial fractures were 
recorded.  

On March 5, 1978, the veteran again sought medical treatment, 
claiming that he had been in an automobile accident in which 
he had been struck from behind by a car.  He complained of a 
pain which felt "like strained muscles beginning at the base 
of skull, continuing to mid thoracic of back."  The 
impression was neck strain.  

The following day, the veteran was examined in the orthopedic 
clinic.  Neurological examination was within normal limits, 
with normal motor strength, sensation, and reflexes.  Range 
of motion was full with slight pain at the extremes.  X-ray 
study revealed a questionable unilateral facet subluxation at 
C3-4 on the left.  In view of the lack of objective clinical 
findings, however, the veteran was treated conservatively.  
Later that month, the veteran reported that his pain was much 
better.  He had full range of motion with no pain.  
Neurological examination was normal.  X-ray studies were read 
as normal.  The impression was resolving strain.  

In April 1978, the veteran was hospitalized in connection 
with his complaints of increased spine pain, as well as 
shoulder and arm paresthesias, which he indicated had been 
present for the past several days.  Repeat X-ray studies 
revealed what appeared to be a definite unilateral facet 
subluxation at C3-4.  EMG and NCV testing was normal.  The 
diagnosis was mild residuals, cervical spine, flexion-
extension injury, with no neurologic deficit, improved.  

In July 1978, the veteran was evaluated at the Neurosurgery 
clinic at Walter Reed Army Medical Center in light of his 
claims of continued symptoms.  It was concluded that the most 
likely cause of the veteran's neck pain and left upper 
extremity paresthesias was protruding discs at C3 to C7.  The 
Neurological Consultation Report noted that the veteran had 
the following trauma of flexion extension injuries:  minimal 
dislocation fractures at C3, C4, and C5; flexion extension 
fractures C3 to C7; protruding discs at C3 to C7; anterior 
complete compression fractures T4 to T12; T1 to T3 slice 
fractures; ruptures of T5, T6, and T8; anterior complete 
compression fractures L1 to L5; L5 disc rupture; L3 to L5 
slice fractures; S1 to S3 anterior compression fractures; 
complete avulsion fractures of S1 to S5; and dorsal avulsion 
fractures of the coccyx.  

EMG testing was again performed in November 1978 and revealed 
no abnormalities, but for fasciculation in the first dorsal 
interspace.  In December 1978, the veteran reported 
resolution of his symptoms, but for occasional pain in the 
left upper arm.  The impression was cervical radiculopathy, 
resolving.  

Following his separation from active service, private medical 
records show that in December 1979, the veteran sought 
emergency treatment at a private facility, Princess Anne 
Medical Center.  There, he complained of chronic neck pain 
since an automobile accident the previous year.  The examiner 
felt that the veteran had a severe torticollis and possible 
disc abnormality.  In January 1980, the veteran was noted to 
be wearing a cervical collar and was doing much better, with 
full range of motion and excellent reflexes.  

In June 1980, the veteran underwent physical examination in 
connection with his return to duty with the Marine Corps 
Reserve.  At that time, his head, face, nose, sinuses, neck 
and spine were normal on clinical evaluation.  Neurologic 
examination was also normal.  The veteran denied recurrent 
back pain.  He reported that he had sustained a facial 
fracture in 1973.  The examiner indicated that the veteran 
had fully recovered from this injury with no disability.  

Private medical records show that in February 1981, the 
veteran sought treatment, claiming that he had neck spasms 
and felt "weak all over."  He reported that in March 1978, 
while on active duty, he had been involved in an automobile 
accident in which he was thrown against the left side of his 
car, with his left shoulder hitting the door so strongly that 
it left a dent.  He indicated that he had been treated 
following the accident with cervical traction at Walter Reed.  
Examination showed normal reflexes and normal range of motion 
of the cervical spine, but markedly abnormal grip strength.  
The examiner noted that X-ray studies obtained in December 
1980 showed old slice fractures of T-1 to T4; dorsal spine 
fractures of T-1 to T-6 of previous origin; disc narrowing at 
T-5 and T-6; C-7 herniated nucleus pulposus to right; and T-4 
to T-12 spondyltic anterior narrowing of old compression 
fractures.  

At his August 1981 military reenlistment medical examination, 
the veteran reported a history of a facial fracture in 1973.  
The examiner noted that the veteran had made a full recovery 
and the condition was not considered disabling.  The veteran 
also reported a history of a cervical strain for which he was 
treated with traction.  He indicated that he had occasional 
spasm.  The examiner concluded that the veteran's condition 
was not disabling.  On clinical evaluation, the veteran's 
head, face, neck, ears, and spine were normal.  Neurological 
examination was also normal.  Audiometric testing was also 
conducted at that time and revealed that the veteran's right 
ear pure tone thresholds were 5, 0, 0, 0, 45, and 25 decibels 
at 500, 1,000, 2,000, 3,000, 4000, and 6000 hertz, 
respectively.  Left ear pure tone thresholds were 5, 0, 5, 
55, 65, and 75 decibels at the same tested frequencies.  

Subsequent service medical records show that at the veteran's 
April 1983 military reenlistment medical examination, he 
reported a history of a whiplash injury in April 1978.  He 
denied recurrent back pain and the examiner indicated that 
there were no sequelae from the whiplash injury.  The 
veteran's head, face, nose, sinuses, neck and spine was 
normal on clinical evaluation.  Neurologic examination was 
also normal.  

Similarly, in December 1985, when the veteran underwent a 
triennial medical examination in connection with his Reserve 
service, neurologic examination was normal.  On a report of 
medical history, the veteran denied recurrent back pain and 
his head, face, nose, sinuses, neck and spine were normal on 
clinical evaluation.  

Private clinical records show that in December 1985, the 
veteran sought treatment for nasal airway obstruction with 
recurrent episodes of rhinitis.  It was noted that the 
veteran had a previous nasal injury, although the date and 
nature of the injury were not noted.  The diagnosis was 
severe nasal septal deformity and the veteran underwent a 
septorhinoplasty for an internal and external nasal 
deformity.  No reference to a facial fracture was recorded.  

Subsequent service medical records show that in October 1986, 
apparently while on period of active duty for training, the 
veteran sought treatment for a sudden onset of right-sided 
back pain while running.  In November 1986, also during 
active duty for training, he claimed that he again further 
aggravated back by using Nautilus equipment while performing 
PT.  At a December 1986 orthopedic consultation, the veteran 
reported an initial onset of right thoracic pain two months 
prior, after falling three to four feet and hitting his mid 
back against a concrete block.  He indicated that he again 
experienced pain during physical training in October 1986.  

In light of his claims of continued pain in the upper back, 
with paresthesias in the left arm and feet, the veteran was 
hospitalized for evaluation.  Physical examination was 
normal, but for claims of tenderness to the trapezius and 
rhomboids on palpation.  Neurological examination was normal 
and strength was 5/5 in all muscle groups.  Laboratory 
testing was normal, including a negative rheumatoid arthritis 
factor.  The veteran's hospital course was noted to be marked 
by an "exhaustive battery of diagnostic tests," including 
CT scan of the thoracic and lumbar spine which was normal, 
but for a possible soft tissue density at T5.  A whole body 
bone scan was thereafter conducted and the results of the 
study were normal.  An EEG was obtained as a screening test 
and was normal except for mild slowing which was thought to 
be nonspecific.  A CT scan of the head was normal.  MRI of 
the lumbar and thoracic spine was normal.  For thoroughness, 
a lumbar, thoracic, and cervical myelogram with CT was done.  
The results were normal.  At this point, there was a concern 
that the veteran's symptoms were functional and a psychiatric 
evaluation was ordered and showed no evidence of significant 
psychopathology.  The final diagnosis was chronic and 
nonspecific thoracic spine; no objective etiology.  

Based on these findings, in February 1987, a Medical Board 
concluded that the veteran was unfit for full duty.  It was 
noted that despite exhaustive testing, there were no 
objective findings to explain the veteran's complaints.  
There were no anatomic bases and the psychiatric evaluation 
was strongly suggestive of a functional etiology.  

In May 1987, the veteran sought hospitalization at Portsmouth 
Naval Hospital, claiming to have severe thoracic pain and an 
inability to walk.  He indicated that in October 1986, he 
heard a pop in his back while doing PT and felt severe 
thoracic pain.  The examiner noted that the veteran was 
thereafter hospitalized at the Bethesda Medical Center after 
his symptoms continued.  During hospitalization, he underwent 
extensive workup, including plain films, CT scan, myelogram, 
MRI, and EMG, all of which were normal with the exception of 
psychiatric examination which was questionable for a 
personality disorder.  The examiner noted that the veteran 
was then discharged via a PEB, but managed to stay within the 
military health care system while rebutting his board.  
During hospitalization, it was noted that on a serial basis, 
the veteran demonstrated a total inability to move muscles on 
command.  However, it was also noted that the veteran had 
been observed picking up large objects, eating well with his 
knife and fork, and swinging his legs to the side of the bed 
or over the railing in a manner inconsistent with his total 
left lower extremity paralysis.  It was determined that 
repeating the exhaustive workup that had been performed at 
Bethesda was probably not warranted.  The diagnoses on 
discharge were inability to ambulate of unknown etiology and 
rule out conversion reaction.  

The veteran was hospitalized at Bethesda Naval Hospital in 
June 1987, where he was described as being "well known to 
the Orthopedic service."  It was noted that the veteran had 
had a prior hospitalization at the facility in December 1986 
and January 1987 for chronic thoracic pain.  Despite 
extensive testing with myelograms, CT scans, MRI, and EMG, 
the basis for the back pain was not determined.  Since that 
time, the veteran claimed that he had had worsening pain with 
paralysis from the chest down, as well as bouts of 
paresthesias and weakness in the upper extremities.  Again, 
it was noted that extensive testing revealed no anatomic 
basis for the veteran's complaints and previous psychiatric 
evaluation had shown factors affecting physical illness and 
personality traits.  The final diagnoses on discharge 
included chronic thoracic back pain, etiology undetermined.  

According to a June 1987 Physical Evaluation Board - 
Proceedings and Findings, the veteran was determined to be 
unfit for duty due to chronic and nonspecific thoracic pain, 
no objective etiology, rated as 10 percent disabling.  

Private medical records show that in September 1987, the 
veteran underwent EMG testing of the thoracic lumbar 
paraspinal muscles in connection with his complaints of 
"ninety percent numbness in the left lower extremity and 
thirty percent numbness in the right lower extremity with 
progressive loss of function of the muscles in the lower 
extremities."  By way of history, the veteran indicated that 
he had fractured his lower thoracic vertebra in an October 
1986 physical training session.  He also reported that he had 
been in an automobile accident in 1978.  The examiner noted 
that the veteran was in a wheelchair and was able to transfer 
himself to bed independently, but the veteran stressed the 
fact that he was progressively losing function.  On 
examination, the veteran demonstrated voluntary muscle 
functions in all muscle groups with the exception of the toe 
extension on the left.  There was marked weakness.  After 
completing the EMG testing, the impression was no 
electrophysiological abnormalities to suggest radiculopathy, 
peripheral neuropathy, or myopathy.  The examiner noted the 
veteran's claims of a spinal cord injury and explained that 
EMG testing would only assess peripheral nervous system 
abnormalities, not a central nervous system problem.  

In an October 1987 letter, a private physician indicated that 
he had reviewed the veteran's records and noted that the 
veteran currently exhibited evidence of post-traumatic 
arthritis of the dorsal spine and early cervical spondylosis.  
He indicated that he doubted if his dorsal spine vertebral 
changes were the cause of his paresis of the lower 
extremities.  He recommended complete neurological evaluation 
and further studies.  

In a November 1987 letter, Angel M. Negron, M.D., indicated 
that he had evaluated the veteran in connection with his 
complaints of back pain and weakness in the lower 
extremities.  The veteran indicated that his symptoms dated 
to October 1986.  He provided the examiner with X-ray films 
showing compression fractures at T8 to T12, as well as a 
myelogram which showed no compression of the spinal cord.  
After examining the veteran, the examiner's impression was 
that there was some evidence of some pathology consistent 
with compression fractures, although clinical findings were 
inconsistent.  He recommended further evaluation in order to 
determine the etiology of the veteran's deficits.  

In December 1987, the veteran underwent thermography of the 
spine by Thomas C. Kalkof, MD, from the Iroquois Medical 
Center.  The veteran reported that he had been in an 
automobile accident in March 1978 in which he sustained a 
whiplash injury.  From October to November 1986, he indicated 
that he had been hospitalized after he reinjured himself in a 
weight lifting machine accident.  The veteran reported 
indicted that he had been advised by a private chiropractor 
that he had hairline fractures of T-2, T-3, down to T-9.  It 
was noted that the veteran was difficult to film, due to 
lower lumbar weakness, and an inability to stand.  

In a June 1988 letter, a CPO (Certified 
Prosthetist/Orthotist) indicated that the veteran had been 
fitted  with a plastic body jacket as well as a cervical 
collar due to instability of spinal fractures as well as a 
herniated disc.  

In an August 1988 affidavit completed for the purpose of an 
application for deferment of student loans, the veteran's 
private physician, Angel M. Negron, M.D., indicated that the 
veteran was temporarily disabled due to a compression 
fracture of the spine, which had been present since October 
29, 1986.  

In November 1988, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including a spinal fracture, spinal 
lesions, and damaged discs, which he attributed to a March 
1978 automobile accident.  The veteran also claimed 
entitlement to anemia, which he attributed to exposure to 
plutonium 235 in 1974.  Finally, the veteran claimed 
entitlement to service connection for facial fractures, 
quadriparesis, and hearing loss.

The veteran underwent VA medical examination in January 1989.  
On examination, his head and face were normal, with no 
finding of any residual of the claimed in-service facial 
fracture.  

At a VA audiology examination in January 1989, the veteran 
reported a history of noise exposure during service and 
complained of difficulty hearing.  Audiometric testing showed 
right ear pure tone thresholds of 30, 45, 50, and 60 decibels 
at 1,000, 2,000, 3,000 and 4,000 hertz, respectively (average 
46).  Left ear pure tone thresholds were 55, 60, 65, and 65 
decibels (average 61) at the same tested frequencies.  Speech 
discrimination ability was 96 percent correct on the right 
and 88 percent correct on the left.  The diagnosis was 
sensorineural hearing loss.

At a VA physical therapy examination in January 1989, the 
veteran reported a history of a back injury with partial 
paralysis.  He reported pain, continued loss of strength, and 
stated that he had been fitted with a neck brace.  
Examination showed that the veteran used a wheelchair for all 
mobility, but was encouraged to be independent during the 
examination.  He was able to transfer independently from his 
chair to the mat, and sitting to supine and back.  He was 
also able to roll, and slide sideways.  The examiner noted, 
however, that the veteran's efforts were questionable during 
the examination.  Upper extremity muscle strength was greater 
than fair in all muscle groups.  In the lower extremities, 
the veteran claimed that he was unable to extend or flex the 
hip or knee.  He was observed, however, to be able to extend 
the hips and back sufficiently to bridge and move sideways.  
He was also able to sit up independently and hold his leg in 
place.  

In a May 1989 letter, Dr. Negron indicated that he had not 
examined the veteran since October 1987.  At that time, the 
veteran had a history of some weakness in the lower 
extremities, some history of compression fractures in the 
thoracic region, and some arthritis which accounted for the 
pain and weakness.  

In a July 1989 memorandum, the veteran's former employer 
indicated that the veteran had been employed as a licensed 
accident and health agent for an insurance company from July 
1985 to October 1986.  During this period, the veteran's 
former supervisor indicated that he had maintained high 
standards and displayed good physical health.  

A July 1989 consultation sheet from St. Anthony's Hospital 
shows that the veteran reported developing right leg weakness 
in 1986, followed by left arm and leg weakness and numbness, 
coincident with neck and back pain.  The examiner noted that 
the veteran had been told that he had thoracic and cervical 
discs and fracture fragments.  The handwriting on this 
medical record is difficult to read, but it appears that the 
examiner's impression was cervical lesion and multiple 
sclerosis.  

In an October 1989 letter, Lewis Seeder, M.D., indicated that 
he had seen the veteran for evaluation.  He noted that the 
veteran had related a "complicated history" of injuries 
involving his spine going back to March 1978, at which time 
he related being in a "very significant automobile accident 
and having multiple spinal fractures."  He indicated that he 
began to experience the onset of paralysis involving the arms 
and legs in May of 1987.  He claimed that he was now 
incapable of walking.  The examiner recommended occupational 
therapy to strengthen the upper extremities as well as 
vocational rehabilitation.  

In January 1990, Dr. Kalkhof indicated that the veteran had 
been diagnosed as having multiple sclerosis.  Dr. Kalkhof 
indicated that he had prescribed a macrobiotic diet to treat 
the veteran's condition.  

In a February 1990 letter, Leonard E. Forrest, M.D., noted 
that the veteran had been evaluated in connection with his 
complaints of weakness in the legs and arms, as well as 
altered sensation in the arms and below the mid chest level.  
It was noted that the veteran's history was "fairly 
confusing" and "complicated."  Based on a physical 
examination, it was noted that multiple sclerosis would 
certainly seem to be a viable diagnostic consideration.  
However, additional evaluation was needed.  

In April 1990, the veteran was evaluated at a private 
facility in connection with his complaints of hearing loss, 
which he claimed began during service.  Audiometric testing 
revealed that the veteran's right ear pure tone thresholds 
were 35, 40, 50, and 75 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Left ear pure tone thresholds 
were 40, 40, 40, 50, and 75 decibels at the same tested 
frequencies.  Speech recognition was 100 percent bilaterally.  

Of record are the veteran's applications to the Board for 
Corrections of Naval Records requesting that his disability 
discharge be upgraded to 100 percent.  He indicated that he 
suffered from quadriplegia and multiple compressed fractures 
of the spinal column and that such condition had been present 
at the time of his discharge.  As noted, the veteran's claim 
before the BCNR was closed in March 1994.

In July 1990, the veteran underwent VA medical examination at 
which he reported that he had had a severe accident in March 
1978 with spinal compression fractures.  He stated that he 
had made a good recovery following his injuries.  In 1986, 
however, while weight lifting, he felt a pop in his back and 
had severe pain.  Since then, he reported progressively 
decreased function in his lower extremities and claimed that 
he had not walked since May 1987.  The examiner noted that 
the veteran's complete medical records were not available for 
review.  After examining the veteran, the examiner concluded 
that the veteran was exaggerating his deficits, but was not 
convinced he was hysterical.  He indicated that the veteran 
could well have multiple sclerosis, but he would need to see 
the results of MRI testing.  In September 1990, after the 
results of the MRI testing were forwarded to the examiner, he 
concluded that there was no evidence upon which to make a 
diagnosis of multiple sclerosis.  

In September 1990, the veteran's records were forwarded to a 
neurologist for review.  After examining the records, the 
neurologist indicated that the veteran's symptoms were 
possibly attributable to the vertebral injury in 1978, 
although they appeared to be exaggerated.  He indicated what 
while multiple sclerosis could not be unequivocally ruled 
out, no objective evidence of a diagnosis of multiple 
sclerosis could be found.  

In September 1990, the veteran underwent nuclear magnetic 
resonance (NMR) imaging of the brain to rule out multiple 
sclerosis.  The results of the study were normal.  

Records from the Social Security Administration (SSA) show 
that in a March 1991 decision, an Administrative Law Judge 
determined that the veteran had been disabled due to 
paralysis of the lower extremities as of May 2, 1987.  

In an April 1991 rating decision, the RO granted service 
connection for the following disabilities:  residuals of 
whiplash injury to the cervical spine, with subluxation of 
C3-4, 10 percent disabling, pursuant to Diagnostic Code 5293; 
chronic and nonspecific thoracic pain with no objective 
etiology, 10 percent disabling, pursuant to Diagnostic Code 
9505; and hearing loss, zero percent disabling, pursuant to 
Diagnostic Code 6100.  All ratings were effective November 
28, 1988.  The RO denied service connection for 
quadriparesis, anemia, multiple sclerosis, facial fractures, 
and a spine disability.  

Private medical records show that in July 1994, the veteran 
was examined for a possible wheelchair prescription.  He 
reported a history of injury to his cervical spine in March 
1978, and a weight machine accident in November 1986 with 
multiple spinal fractures.  The diagnosis was quadriplegia 
with history of multiple spine fractures and spinal cord 
involvement.  

In a July 1994 letter, the veteran claimed that his in-
service fractured facial bone had been repaired surgically by 
Dr. Richard Maloney.  In support of his claim, he submitted a 
copy of a December 1985 medical record showing that he had 
undergone a septorhinoplasty.  

In a September 1994 letter, Dr. Kalkhof indicated that the 
veteran was a quadriplegic who "suffers from constant pain 
from multiple injuries - U.S. service connected."  He 
indicated that the veteran had an injury to the cervical 
spine with protruding of the C3-5 disc and complete loss of 
the lordotic curve.  He also noted that the veteran had 
multiple fractures to the thoracolumbar areas.  He indicated 
that the veteran had severe, complete paralysis in the lower 
extremities and incomplete paralysis in the upper 
extremities.  

The veteran underwent VA Ear, Nose, and Throat examination in 
November 1994.  His complaints included difficulty hearing.  
Audiometric examination showed right ear pure tone thresholds 
of 45, 55, 55, and 60 decibels at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively (average 54).  Left ear pure tone 
thresholds were 45, 55, 65, and 75 decibels at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively (average 60).  Speech 
discrimination ability was 94 percent correct on the left and 
96 percent correct on the right.  The diagnosis was 
sensorineural hearing loss.

At VA ear, nose, throat, and sinus examinations in November 
1994, the veteran reported a history of a deviated septum, 
with surgery in 1990.  He also reported difficulty 
swallowing.  The diagnosis was history of deviated septum 
with recurrent rhinitis and sinus headaches.  These 
examination reports are negative for complaints or findings 
of any residuals of facial fractures.  

In a May 1995 rating decision, the RO granted service 
connection for rhinitis and assigned an initial 
noncompensable rating.  

In June 2002, the veteran again underwent VA audiology 
examination at which his complaints included difficulty 
hearing the television and telephone.  Audiometric testing 
showed that right ear pure tone thresholds were 35, 40, 50, 
75, and 85 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  Left ear pure tone thresholds were 60, 
70, 85, 95, and 100 decibels at the same tested frequencies.  
Average speech reception thresholds were 63 decibels on the 
right and 88 decibels on the left.  Speech discrimination 
scores were 84 percent correct on the right and 72 percent 
correct on the left.

At a VA orthopedic examination in February 2002, the veteran 
reported that he had had two specific occurrences causing 
injury to his cervical and dorsal spine.  In 1978, while on 
active duty, he was involved in a motor vehicle accident 
causing multiple fractures to the cervical and dorsal spine.  
He indicated that he was able to remain on active duty 
despite these injuries.  The veteran indicated that his 
second injury occurred when a weight machine caused multiple 
cervical and dorsal fractures, resulting in partial 
quadriplegia at the T3-4 level.  At the present time, the 
veteran was in a wheelchair.  He claimed that he had minimal 
use of his arms or legs due to weakness and numbness.  
Examination revealed that the veteran was well nourished and 
well developed.  Range of motion testing of the cervical 
spine showed flexion to 20 degrees with zero degrees of 
extension. There was approximately 10 to 15 degrees of 
rotation from neutral.  The veteran was able to support his 
head in a neutral position without a cervical collar.  The 
veteran kept both of his arms folded on his legs during the 
examination.  He was able to pick them up and move them about 
five degrees.  He had no actual active demonstrative motion 
in the lower extremities.  The impression was history of 
multiple cervical and dorsal spine fractures resulting in, by 
records, a quadriplegia at the T3-4 level.  It was further 
noted that an electromyogram in 1992 of the upper extremities 
was interpreted as being within normal limits.  

At a VA neurological examination in February 2002, the 
veteran mentioned that in 1978, he had been involved in an 
automobile accident in which he sustained a fracture of C1-2.  
He also claimed that in 1973, he fell off a truck and 
received a left facial fracture.  In 1986, he stated that he 
was using a weight machine and somehow developed a cervical 
spine injury.  The veteran indicated that as a result of 
those injuries, he had been in a wheelchair since 1987.  He 
also reported that he had been diagnosed as having multiple 
sclerosis in 1989.  After examining the veteran, the 
impressions included:  (1) residuals of old cervical and 
dorsal spine fractures resulting in a quadriplegia at the T3-
4 level; and (2) and paralysis of the lower extremities and 
weakness of the upper extremities.  The examiner indicated 
that the veteran did not currently have anemia, as laboratory 
testing showed normal results.  The examiner further noted 
that the veteran reported a history of a facial fracture; 
however, he indicated that there were no residuals evident on 
examination.  Finally, the examiner concluded that the 
veteran did not have multiple sclerosis.  He noted that MRI 
of the veteran's head was completed in 2002 and was within 
normal limits.  The examiner explained that 95 percent of 
individuals who had multiple sclerosis had a positive MRI 
revealing demyelinating plaques.  The examiner summarized 
that the veteran's case was very complex from an orthopedic 
and neurologic standpoint, with signs and symptoms secondary 
to trauma of the cervical spine, quadriparesis and fractures 
of cervical and dorsal spine, multiple.  He indicated that it 
was his belief that the veteran's cervical and dorsal spine 
fractures with residuals and disability were related to 
injury incurred during his active service.  

In an October 2003 letter, Stan F. Slabic, M.D., an internal 
medicine physician, indicated that the veteran had been on 
active duty in November 1986, when he received various 
injuries, including six compression fractures, thirteen 
herniated discs, major lower brain stem pons and medulla 
oblongata lesions, and a T3 through T5 complete lesion, which 
led to progressive quadriplegia.  He also indicated that he 
had reviewed MRI studies performed in January 1987, which 
confirmed the presence of new acute fractures from a 
defective Nautilus machine.  He further indicated that a 
review of all medical records, MRI's, myelograms, CT's and X-
rays since active duty of July 1975, including a CT of May 
30, 1987, demonstrated radiation exposure multiple sclerosis 
and mylitis lesions in the entire cranium and lower 
brainstem.  He indicated that "all cranial MRI's since 
February 1988 through 9 May 2002 demonstrate unequivocal pons 
and medulla oblongata multiple-sclerosis and mylitis lesions, 
service incurred, in the line of duty, post radiation 
exposure to a defective nuclear device while service on 
active duty at Cubi Point Naval Air Station in July 1975 on 
active duty U.S. Marines."  

In December 2003, a registered nurse indicated that, at the 
veteran's request, she had performed an independent nursing 
assessment.  She noted that the veteran had been in a motor 
vehicle accident in 1978 and his reported various medical 
conditions including thoracic spinal cord injury resulting in 
paraplegia.  She indicated that according to an October 2003 
medical record, the veteran had "major lower brain stem pons 
and medulla oblongata lesions and a T3 through T5 complete 
lesion, which lead to progressive quadriplegia."  


Service connection claims

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection for certain diseases, such as arthritis 
and primary anemia, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection for multiple sclerosis on a 
presumptive basis, the evidence must show that such disease 
manifested itself to a degree of 10 percent or more within 
seven years from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "this requirement is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  McLain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Facial fractures:

The veteran contends that he sustained facial fractures in 
service resulting in a deviated septum and a broken nose.  He 
claims that as a result, he eventually required surgery to 
repair his fractured facial bone.  

As set forth above, the veteran's service medical records 
confirm that in June 1973, he sought treatment after he 
reportedly fell and landed on the left side of his face.  The 
impression was possible bruised jaw/fracture.  No 
abnormalities of the nose were identified on examination.  
The veteran was advised to return to the clinic if the 
condition persisted, but there is no indication that he did 
so as the remaining service medical records are entirely 
negative for complaints or abnormalities pertinent to any 
facial fracture.  

In fact, as discussed in detail above, the veteran was 
examined on several occasions during the remainder of his 
period of active duty.  On those occasions, his nose and 
nasal passages were repeatedly described as normal; no 
abnormalities pertaining to any facial fractures were 
recorded. 

With respect to the post-active duty medical records, the 
Board notes that examiners have consistently concluded that 
the veteran exhibited no residuals of the in-service injury.  
For example, when the veteran underwent physical examinations 
in connection with his service with the Marine Corps Reserve 
in June 1980 and August 1981, he reported that he had 
sustained facial fracture in 1973.  On both occasions, 
however, the veteran's head, face, nose and sinuses were 
normal and the examiners specifically indicated that the 
veteran had fully recovered from this injury with no residual 
disability.  

VA examiners have also consistently concluded that the 
veteran exhibits no residuals of the in-service injury.  For 
example, at the January 1989 VA medical examination, the 
veteran's head and face were normal, with no finding of any 
residual of the claimed in-service facial fracture.  At the 
VA medical examination in February 2002, the examiner 
specifically concluded that there were no residuals of the 
in-service injury evident on examination.  

In view of the foregoing evidence, the Board must conclude 
that any in-service injury which the veteran sustained in the 
June 1973 fall, including a possible facial fracture, 
resolved without residual disability.  Again, the veteran's 
service medical records are entirely silent for any residual 
of this injury, including a broken nose or deviated nasal 
septum.  Moreover, the veteran has been repeatedly examined 
since that time and examiners have consistently concluded 
that he currently exhibits no residuals of that in-service 
injury.  

In reaching this decision, the Board has considered the 
private clinical record showing that the veteran underwent a 
septorhinoplasty in December 1985 for a severe internal and 
external nasal deformity.  As discussed above, however, while 
this record notes that the veteran had a history of nasal 
injury, it does not indicate that such injury occurred during 
service, nor does it conclude that the veteran's nasal 
deformity resulted from the 1973 in-service injury.  Indeed, 
given that the veteran's nose was repeatedly described as 
normal during examinations conducted prior to 1985, the Board 
finds no reason to conclude that the nasal deformity noted in 
1985 can be causally linked to the 1973 injury.  

The Board has also considered the veteran's own contentions 
to the effect that he sustained facial fractures in service 
resulting in a deviated septum and broken nose.  As the 
record does not establish that he possesses a recognized 
degree of medical knowledge, however, he lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board recognizes that the veteran's service 
medical records document that he sustained injury in a June 
1973 fall.  As set forth above, however, that an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b).  In this case, for the reasons set forth 
above, the Board concludes that the veteran exhibits no 
residuals of that in-service injury for any period of his 
claim.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for the veteran's 
claimed residuals of facial fractures.  The benefit of the 
doubt doctrine is not for application where the clear weight 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Multiple sclerosis:

The veteran also contends that he has multiple sclerosis, 
either as a result of exposure to plutonium 235 during 
service or as a result of untreated facial fractures which 
resulted in an infection near his brain.  

Essentially, in order to establish service connection for a 
claimed disorder, there must be:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

After carefully considering the evidence of record, for the 
reasons and bases set forth below, the Board concludes that 
the most probative evidence of record shows that the veteran 
does not currently have multiple sclerosis.  

As discussed in detail above, the record on appeal contains 
conflicting evidence as to whether the veteran currently has 
multiple sclerosis.  In evaluating the evidence and rendering 
a decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
probative value of medical evidence is based on numerous 
factors and determining the weight to be attached to such 
evidence is within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has considered the July 1989 consultation sheet 
from St. Anthony's Hospital.  The handwriting on this medical 
record is difficult to read, but it appears that the 
examiner's impressions included multiple sclerosis.  
Unfortunately, however, there are no additional clinical 
records corresponding to this consultation sheet which show 
the basis upon which the examiner based his conclusion, such 
as diagnostic testing.  Additionally, the notation appears to 
be an initial impression, rather than a diagnosis based on 
diagnostic testing.  For these reasons, the Board concludes 
that the July 1989 consultation sheet is of limited probative 
value in establishing the veteran currently has multiple 
sclerosis, particularly in light of the conflicting evidence 
set forth below.  See e.g. Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").

Also of record is a February 1990 letter from Leonard E. 
Forrest, M.D., who noted that although the veteran's history 
was "fairly confusing" and "complicated," multiple 
sclerosis seemed to be a viable diagnostic consideration.  
However, he indicated that additional evaluation was needed.  

Again, the Board has carefully considered this evidence, but 
finds that it does not provide a sufficient basis upon which 
to conclude that the veteran has multiple sclerosis for any 
period of his claim, particularly in light of the evidence 
discussed below.  With respect to Dr. Forrest's letter, it is 
well established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  

In addition to these clinical records, the evidence of record 
also includes competing medical opinions as to whether the 
veteran currently has multiple sclerosis.  

In an October 2003 letter, Stan F. Slabic, M.D., indicated 
that a "[r]eview of all medical records, MRI's, myelograms, 
C-T's and x-rays since active duty of July 1975, demonstrates 
unequivocally active symptoms of extremity weakness, visual 
blurring, slurred speech, from June 1976 entries of post-
radiation exposure multiple-sclerosing and mylitis of my 
patient [the veteran]."  Dr. Slabic further indicated that 
"[w]ell-visualized U.S. Navy cranial C-T's of 30 May 1987 
demonstrate radiation exposure multiple sclerosis and mylitis 
lesions in the entire cranium and lower brain stem and all 
cranial MRI's since February 1988 throughout 9 May 2002 
demonstrate unequivocal pons and medulla oblongata multiple-
sclerosis and mylitis lesions, service incurred, in the line 
of duty, post radiation exposure to a defective nuclear 
device while service on active duty at Cubi Point Naval Air 
Station in July 1975 on active duty U.S. Marines."  

On the other hand, the record contains a July 1990 VA medical 
examination report in which the examiner indicated that the 
veteran could well have multiple sclerosis, but that he would 
need to review the results of an MRI before reaching such a 
conclusion.  In September 1990, the veteran underwent nuclear 
magnetic resonance (NMR) imaging of the brain to rule out 
multiple sclerosis.  The results of the study were normal.  
After the results of the MRI testing were forwarded to the 
examiner, he concluded that there was no basis upon which to 
make a diagnosis of multiple sclerosis.  In September 1990, 
the veteran's records were forwarded to a neurologist for 
review.  After examining the records, the neurologist 
likewise concluded that there was currently no objective 
evidence of a diagnosis of multiple sclerosis.  

The record also includes a February 2002 VA neurological 
examination report showing that the veteran reported that he 
had been diagnosed as having multiple sclerosis in 1989.  
After examining the veteran and reviewing his claims folder, 
however, the examiner concluded that the veteran did not have 
multiple sclerosis.  He noted that MRI of the veteran's head 
in 2002 was within normal limits.  The examiner explained 
that 95 percent of individuals who had multiple sclerosis had 
a positive MRI revealing demyelinating plaques.  

In evaluating the probative value of these competing medical 
opinions, the Board notes that in Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that the rules on expert 
witness testimony delineated in the Federal Rules of Evidence 
provide "important, guiding factors to be used by the Board 
in evaluating the probative value of medical opinion 
evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These 
factors are:  1) The testimony is based upon sufficient facts 
or data.  In other words, is the medical professional 
informed of sufficient facts upon which to base an opinion 
relevant to the problem at hand?; (2) the testimony is the 
product of reliable principles and methods; and (3) the 
expert witness has applied the principles and methods 
reliably to the facts of the case.  In other words, most of 
the probative value of a medical opinion comes from its 
reasoning.  A medical opinion is not entitled to any weight 
"if it contains only data and conclusions."  Nieves-
Rodriguez, 22 Vet. App. at 304.  

After carefully considering conflicting opinions discussed 
above, the Board finds that the VA medical opinions outweigh 
Dr. Slabic's opinion, both in terms of quantity and quality.  

In that regard, the Board finds that the medical opinion 
provided by Dr. Slabic is limited in its probative value as 
it is inartfully worded, making his reasoning and conclusions 
quite unclear.  Moreover, Dr. Slabic appears to conclude that 
various abnormalities which he has observed on MRIs 
demonstrate "medulla oblongata multiple-sclerosis and 
mylitis lesions, service incurred, in the line of duty, post 
radiation exposure to a defective nuclear device while 
service on active duty at Cubi Point Naval Air Station in 
July 1975 on active duty U.S. Marines."  The veteran's 
service medical and personnel records, however, are entirely 
negative for notations of radiation exposure, including from 
"a defective nuclear device."  Given these factors, the 
Board finds that facts upon which Dr. Slabic's opinion are 
based may be insufficient and raise questions as to the 
conclusions he had reached.  See e.g. Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value).  

On the other hand, the VA medical opinions are clearly 
presented.  Moreover, the examiner's provided rationales for 
their conclusions, which appear to be consistent with the 
medical evidence of record, including MRI testing which was 
interpreted by radiologist as normal, with no indication of 
multiple sclerosis.  

In summary, the Board finds that the most probative evidence 
shows that while a diagnosis of multiple sclerosis have at 
one point been considered as a basis to account for the 
veteran's myriad of symptoms, it has since been ruled out.  
Because the most probative evidence shows that the veteran 
does not have multiple sclerosis for any period of his claim, 
the Board finds that the preponderance of the evidence is 
against a finding of service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Anemia:

The veteran claims that he developed anemia as a result of 
exposure to "plutonium 235."

As set forth above, the veteran's service medical records are 
negative for notations of anemia.  The Board further notes 
that the post-service medical evidence is similarly negative 
for a diagnosis of anemia.  In fact, in February 2002, the 
veteran was afforded a VA medical examination.  The examiner 
specifically concluded that the veteran did not have anemia, 
as laboratory testing showed normal results.  

As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

In this case, the Board has carefully reviewed the record, 
but finds no probative evidence of a diagnosis of anemia for 
any period of his claim.  The Board notes that the veteran 
has submitted the results of laboratory testing which he 
contends show that he has anemia.  While the Board has 
considered the veteran's contentions, because the record does 
not establish that he possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In any event, the Board assigns far more probative weight to 
the findings of the February 2002 VA examiner, discussed 
above.  The Board finds that this medical evidence is 
persuasive and assigns it great probative weight.  This 
medical opinion was rendered by a qualified medical 
professional and was based on a review of the veteran's 
claims folders, as well as an examination of the veteran 
which included applicable laboratory testing.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  Moreover, the Board notes that there 
does not appear to be any conflicting medical evidence in the 
entire record on appeal of similar or greater probative 
weight showing that the veteran has been diagnosed as having 
anemia.  The veteran has not specifically argued otherwise, 
nor has he provided any medical evidence of a current 
diagnosis of anemia, despite being given the opportunity to 
do so.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for anemia.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to an increased rating for bilateral hearing 
loss.  

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned 
for a disability, as in the instant case with the veteran's 
hearing loss claim, evidence contemporaneous with the claim 
and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

During the lengthy pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs.  These new regulations were effective June 10, 
1999.  See 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  In 
this case, the RO has had the opportunity to review the 
veteran's claim under both the old and amended regulations.  
In evaluating the veteran's claim, therefore, the Board will 
apply the version of the criteria which is more favorable to 
the veteran, subject to the effective date limitations set 
forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 
Fed. Reg. 33,421 (2000).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

The revised regulations, effective from June 10, 1999, add 
certain provisions codifying longstanding VA practices.  38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the primary table 
used to determine the level of hearing impairment and the 
disability evaluation of each level of hearing impairment 
remained unchanged.  

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
on research, two circumstances were identified where an 
alternative table could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater. The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz. See 38 C.F.R. § 4.86.

The regulations in effect from June 10, 1999, provide that an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  As with the former regulations, to 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.

The revised regulatory provisions also provide two 
circumstances under which an alternative table can be 
employed.  One is where the puretone thresholds in any four 
of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz are 55 decibels or greater.  The second was where 
puretone thresholds are 30 decibels or less at frequencies of 
1,000 Hertz and below, and are 70 decibels or more at 2,000 
Hertz.  See 38 C.F.R. § 4.86 (2008).


Analysis

The veteran seeks a higher rating for his service-connected 
bilateral hearing loss.  As set forth above, the RO has 
assigned an initial noncompensable rating from November 28, 
1988, and a 20 percent rating from June 6, 2002.  After 
carefully considering the evidence of record, the Board 
concludes that the currently-assigned ratings are 
appropriate.  

As discussed above, the veteran's original application for VA 
compensation benefits was received by VA in November 1988.  
In connection with his claim, he was afforded a VA audiology 
examination in January 1989.  Audiometric testing showed 
right ear pure tone thresholds of 30, 45, 50, and 60 decibels 
at 1,000, 2,000, 3,000 and 4,000 hertz, respectively (average 
46).  Left ear pure tone thresholds were 55, 60, 65, and 65 
decibels (average 61) at the same tested frequencies.  Speech 
discrimination ability was 96 percent correct on the right 
and 88 percent correct on the left.  

The only possible interpretation of this examination under 
the applicable rating criteria is that the veteran's hearing 
loss was at Level I in the right ear and Level III in the 
left ear.  Therefore, a compensable rating would not be 
warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
provisions of 38 C.F.R. § 4.86 are not applicable here, prior 
the effective date of the amendments.  

The record also contains the results of an April 1990 
audiogram conducted by a private audiologist.  This testing 
revealed that the veteran's right ear pure tone thresholds 
were 35, 40, 50, and 75 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Left ear pure tone thresholds 
were 40, 40, 40, 50, and 75 decibels at the same tested 
frequencies.  Speech recognition was 100 percent bilaterally.  
Again, the only possible interpretation of this examination 
under the applicable rating criteria is that the veteran's 
hearing loss was at Level I in both the right and left ears.  
Therefore, a compensable rating would not be warranted.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Again, the 
provisions of 38 C.F.R. § 4.86 are not applicable here, prior 
the effective date of the amendments.  

At a VA Ear, Nose, and Throat examination in November 1994, 
audiometric examination showed right ear pure tone thresholds 
of 45, 55, 55, and 60 decibels at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively (average 54).  Left ear pure tone 
thresholds were 45, 55, 65, and 75 decibels at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively (average 60).  Speech 
discrimination ability was 94 percent correct on the left and 
96 percent correct on the right.  The only possible 
interpretation of this examination under the applicable 
rating criteria is that the veteran's hearing loss was at 
Level I in the right ear and Level II in the left ear.  
Therefore, a compensable rating would not be warranted.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  The provisions of 38 
C.F.R. § 4.86 are not applicable here, prior the effective 
date of the amendments.  

In June 2002, the veteran underwent VA audiology examination 
at which his complaints included difficulty hearing the 
television and telephone.  Audiometric testing showed that 
right ear pure tone thresholds were 35, 40, 50, 75, and 85 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 60, 70, 85, 
95, and 100 decibels at the same tested frequencies.  Average 
speech reception thresholds were 63 decibels on the right and 
88 decibels on the left.  Speech discrimination scores were 
84 percent correct on the right and 72 percent correct on the 
left.  

Based on the results of this testing, under the tables at 38 
C.F.R. § 4.85, Diagnostic Code 6100, the veteran is now shown 
to have, as of June 6, 2002, Level III hearing in the right 
ear and Level VII hearing in the left ear, providing a 20 
percent rating.  The Board considered the provisions of 38 
C.F.R. § 4.86, noting that the audiometric findings indicate 
that the veteran's left ear could be evaluated under an 
alternative table.  Application of this table, however, still 
results in a 20 percent.  

The Board has reviewed the veteran's claims folder in its 
entirety, but finds that there is no other probative evidence 
of record showing that the veteran's hearing loss disability 
is more severe for compensation purposes than demonstrated on 
the audiological evaluations discussed above.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for bilateral hearing loss, for the period 
from November 28, 1988.  For the period from June 6, 2002, a 
20 percent rating is appropriate, but not higher.  The 
preponderance of the evidence is against the assignment of an 
initial rating in excess of 20 percent from June 6, 2002.

In reaching this decision, the Board has considered the 
veteran's statements regarding the severity of his hearing 
loss.  Such statements, however, do not provide sufficient 
evidence on which to award a higher rating for bilateral 
hearing loss.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, as explained above, the 
numeric designations correlate to the ratings currently 
assigned.

In reaching this decision, the Board has also considered 
whether an extraschedular rating is warranted with respect to 
the veteran's bilateral hearing loss.  Bagwell v. Brown, 9 
Vet. App. 157 (1996) (the question of extraschedular rating 
is a component of the veteran's claim for an increased 
rating).  However, after reviewing the record, the Board 
finds that there is no basis for further action on this 
question as there is no indication of an exceptional 
disability picture such that the schedular evaluations for 
the service-connected hearing loss are inadequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is 
no objective evidence of record demonstrating that the 
veteran's service-connected hearing loss markedly interferes 
with his employment, beyond that contemplated by the rating 
schedule.  Likewise, there is no evidence of record showing 
that he has been frequently hospitalized due to hearing loss.  
Indeed, it does not appear that he has been hospitalized for 
this disability at all since his separation from service.  
Consequently, the Board finds that no further action on this 
matter is warranted.


ORDER

Entitlement to service connection for residuals of facial 
fractures is denied.

Entitlement to service connection for multiple sclerosis is 
denied.

Entitlement to service connection for anemia is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss, for the period from November 28, 1988, to June 
5, 2002, is denied.

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss, from June 6, 2002, is denied.


REMAND

The veteran also seeks service connection for a back 
disorder, to include spinal fractures and herniated discs, as 
well as quadriparesis.  He notes that service treatment 
records confirm that in March 1978, during his period of 
active duty, he sustained whiplash injuries in an automobile 
accident.  In October 1986, while on active duty for 
training, he sustained additional injury while using Nautilus 
equipment.  As a result of those injuries, the veteran claims 
that he has been in a wheelchair since 1987.

In the interests of clarity and for the sake of completeness, 
the veteran's extensive medical history has been set forth in 
detail above.  His history has been variously described as  
"fairly confusing," "complicated," and "very complex."  
The Board notes that service connection is currently in 
effect for residuals a whiplash injury to the cervical spine, 
with subluxation of C3-C4, rated as 10 percent disabling.  
Service connection is also in effect for "chronic and 
nonspecific thoracic pain with no objective etiology."  A 10 
percent rating is also in effect for that disability.

As best the Board can discern, the basis of the veteran's 
claim of service connection for a back disability is that he 
has additional pathology of the thoracic spine, including 
significant spinal fractures and disc abnormalities, 
resulting in quadriparesis.  Given the current state of the 
evidence of record, the Board finds that a VA medical 
examination is necessary in order to clarify the nature, 
extent, and etiology of the veteran's back disorder.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2007).  

The veteran also seeks an initial rating in excess of 10 
percent for a whiplash injury to the cervical spine, with 
subluxation of C3-C4.  In the rating decision on appeal, the 
RO rated his disability under the criteria then in effect for 
evaluating intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect prior to September 
23, 2002).  

Since that time, however, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, has twice been revised.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (effective 
September 23, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003); 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5235 - 5243).

Effective September 23, 2002, intervertebral disc syndrome 
(still rated under Diagnostic Code 5293) was to be evaluated 
by one of two alternative methods.  First, the disability 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months.  
Alternatively, it could be rated by combining under 38 C.F.R. 
§ 4.25 separate evaluations for its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  

Effective September 26, 2003, the Diagnostic Code for 
intervertebral disc syndrome was renumbered 5243.  However, 
the criteria for rating all spine disabilities, to include 
intervertebral disc syndrome, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that intervertebral disc syndrome is 
rated under the "incapacitating episode" methodology 
discussed above, or alternatively, under the General Rating 
Formula.  

When a provision of the VA Rating Schedule is amended during 
the pendency of a claim, the veteran is entitled to 
consideration of both the old and amended versions of the 
rating criteria, subject to certain effective date 
limitations.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), published at 65 Fed. Reg. 33,421 (2000); see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

A review of the record shows that the veteran has not been 
examined for VA compensation purposes since February 2002, 
prior to the amendments in the applicable rating criteria.  
The evidence currently of record, therefore, does contain 
sufficient information upon which to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding 
that VA medical examination reports must provide sufficient 
reference to the pertinent schedular criteria).  Under these 
circumstances, a more contemporaneous examination is 
necessary.

Additionally, it does not appear that the RO has, as yet, 
considered the veteran's claim under the amended criteria for 
evaluating disabilities of the spine, nor has the veteran has 
been apprised of the changes in the applicable rating 
criteria.  Under these circumstances, a remand is necessary.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Finally, as discussed above, a review of the record indicates 
that in May 2005, the RO provided the veteran with a letter 
for the purpose of satisfying the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Since that 
time, however, the Court has issued a decision imposing 
additional notification requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award).  The RO 
has not yet issued a letter complying with these additional 
requirements.  This should be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The veteran should be afforded a VA 
neurological examination for the purposes 
of clarifying the nature, extent, and 
etiology of all back pathology evident on 
examination.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  
Additionally, in the decision above, the 
Board has set forth in detail the 
veteran's medical history.  After 
examining the veteran and the results of 
any diagnostic testing deemed necessary, 
and after reviewing the pertinent record 
on appeal, the examiner should identify 
all spine pathology evident on 
examination and diagnostic testing, as 
well as associated residuals, including 
any quadriparesis.  The examiner should 
provide an opinion, with supporting 
rationale, as to the following:

(a) Is it as least as likely as not that 
the veteran currently exhibits any 
pathology of the dorsal or lumbar spine 
as a result of his active service, any 
incident therein, or any injury sustained 
during active duty for training, 
including the March 1978 automobile 
accident or November 1986 Nautilus 
incident?

(b) Is it as least as likely as not that 
any current quadriparesis identified on 
examination is causally related to the 
veteran's active service, any incident 
therein, any injury sustained during 
active duty for training, or any service-
connected disability, including the 
veteran's service-connected residuals of 
whiplash injury to the cervical spine or 
his service-connected chronic and 
nonspecific thoracic pain?

The examiner is advised that in providing 
these opinions, the term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  The veteran should also be afforded 
the appropriate VA medical examination 
for the purposes of clarifying the 
nature, extent, and severity of his 
service-connected residuals of a whiplash 
injury to the cervical spine, with 
subluxation of C3-4.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  After examining the veteran 
and the results of any diagnostic testing 
deemed necessary, the examiner should:

(a) Provide the range of motion of the 
cervical spine, including whether any 
ankylosis is present.

(b) Determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
cervical spine and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
comment on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(c) Identify any neurological pathology 
associated with the service-connected 
cervical spine disorder.  The severity of 
each neurological sign and symptom should 
be reported.

(d) State whether the veteran has 
cervical intervertebral disc syndrome 
which results in incapacitating episodes, 
and if so, the duration of the episodes 
over the past 12 months should be 
reported.  The examiner should note that 
for VA purposes an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The examiner should also characterize any 
cervical spine intervertebral disc 
disease identified is mild, moderate, 
severe, or pronounced in degree.

4.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the veteran's claims, 
documenting consideration of both the old 
and amended criteria for evaluating 
disabilities of the spine and 
intervertebral disc syndrome.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.   

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


